1 Corporate Presentation July 2010 Frank Condella, President and CEO Larry Gyenes, CFO 2 This presentation contains forward-looking statements, which statements are indicated by the words “may,” “will,” “plans,” “believes,” “expects,” “anticipates,” “potential,” and similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause actual results to differ materially from those projected in the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following: the successful marketing of CRINONE® (progesterone gel) by Watson Pharmaceuticals, Inc., in the United States; the successful marketing of CRINONE by Merck Serono outside the United States; the timely and successful completion of the ongoing Phase III PREGNANT (PROCHIEVE® (progesterone gel) Extending Gestation A New Therapy) Study of PROCHIEVE 8% to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy; successful development of a next-generation vaginal progesterone product; success in obtaining acceptance and approval of new products and new indications for current products by the United States Food and Drug Administration and international regulatory agencies; the impact of competitive products and pricing; the timely and successful negotiation of partnerships or other transactions; the strength of the United States dollar relative to international currencies, particularly the euro; competitive economic and regulatory factors in the pharmaceutical and healthcare industry; general economic conditions; and other risks and uncertainties that may be detailed, from time-to-time, in Columbia’s reports filed with the SEC. All forward-looking statements contained herein are neither promises nor guarantees.Columbia does not undertake any responsibility to revise or update any forward-looking statements. 3 }Frank C. Condella, Jr. - President and CEO, Director ◦Chairman of SkyePharma ◦Formerly CEO of SkyePharma; European President of IVAX Corporation; CEO of Faulding Pharmaceutical Co.; Vice President, Roche Laboratories }Lawrence A. Gyenes - SVP, CFO & Treasurer ◦Formerly CFO at Acusphere, Zila, Savient & Reliant; 15 years at Searle }Michael McGrane - SVP, General Counsel and Secretary ◦Formerly General Counsel, The Liposome Co.; Novartis Consumer Health }George W. Creasy, MD - VP, Clinical Research & Development •Fellow of the American College of Obstetricians and Gynecologists •Formerly spent 16 years Johnson & Johnson 4 }Successful specialty pharmaceutical company leveraging our bioadhesive drug delivery system and clinical expertise to develop proprietary products }Marketed products: ◦CRINONE® 8% progesterone vaginal gel Sold worldwide for use in infertility treatments Marketed by Watson (US) and Merck Serono (RoW) ◦STRIANT® testosterone buccal system Testosterone replacement for hypogonadal men Marketed by Columbia (US), The Urology Company (UK) & Sandoz (Italy) 5 }Transactions closed 7/2/2010 }Watson acquired: ◦Substantially all of CBRX progesterone assets ◦11.2 million shares CBRX common stock }Watson assumed responsibility for all US sales, marketing & distribution activities for CRINONE & PROCHIEVE }All CBRX debt retired 6 }Watson paid CBRX: ◦$62 million upfront for assets }Watson will pay CBRX: ◦Ongoing royalties escalating from 10 to 20% ◦Up to $45.5 million upon CBRX achievement of five milestones in the short cervix/preterm birth opportunity }Watson will directly fund: ◦Cost of PREGNANT Study and NDA filing above $7 million from 1/1/10 ◦Cost of progesterone life-cycle management program 7 Nasdaq: CBRX Recent market price (7/23/2010) Shares Outstanding 84.3 million Market capitalization $79.2 million Cash and equivalents (7/2/2010) $25.0+ million Debt (7/2/2010) 8 9 }Birth of an infant before 37 completed weeks of gestation }1 in 8 babies were born preterm in the US in 20081 }#1 cause of neonatal mortality (<28 days) in US2 }#2 cause of infant mortality (<1 year) in US2 ◦#1 cause of infant mortality for non-Hispanic black infants in US2 1Martin, JA, Osterman MJK.Are Preterm Births on the Decline in the United States? Recent Data from the National Vital Statistics System.NCHS data brief, no. 39 Hyattsville, MD: National Center for Health Statistics, 2Mathews TJ, MacDorman MF.National Vital Statistics Report 2006; 54:1-29; National Center for Health Statistics, 2003 period-linked birth/infant death data.Prepared by March of Dimes Perinatal Data Center, 2006. Behrman RE et al. in: Behrman RE, Butler AS, eds. Preterm Birth: Causes, Consequences, and Prevention. Washington, DC: The National Academies Press; 2006:329-354. Lost household and market productivity $5.7 billion Maternal delivery costs $1.9 billion Children’s early intervention services $611 million Infant Costs Special education services $1.1 billion Medical care services $16.9 billion ~$51,600 per Preterm Infant 11 $1.7+ Billion Total US Market Opportunity $225+ million market potential 4.3 Million Births Annually >2.5 - 3.0 cm (20%) $1.1+ billion market potential > 2.0 - 2.5 cm (6%) 1.0 - 2.0 cm (4%) $340+ million market potential 16 weeksX$83.31 week $1,333 per patient (at current price levels) 12 }Studies have shown that “short cervix” is the most powerful predictor of preterm birth ◦The risk of spontaneous preterm delivery increases as cervical length (CL) decreases }To assess risk, cervical length measurements must be taken at mid-pregnancy (18-22 weeks) ◦Transvaginal ultrasound }A cervical length of <3.0cm is considered “short” }The shorter the cervix at mid-pregnancy, the higher the risk of PTB 13 }To & Nicolaides 2006: Short cervix is the most important single predictor of PTB }Fonseca & Nicolaides 2007: Women with a short cervix responded to vaginal progesterone therapy }DeFranco 2007: ◦PROCHIEVE 8% use was associated with a statistically significant reduction in PTB in women with CL ≤ 3.0 cm & < 2.8 cm ◦PROCHIEVE 8% improved infant outcomes1 in women with baseline CL < 2.8 cm Statistically significant reduction in Neonatal Intensive Care Unit (NICU) admissions Statistically significant reduction in average NICU days 1 First study to show this 14 progesterone placebo 33 investigators n116 (58 Prochieve, 58 Placebo) Baseline Cervical Length ≤ 3.0 cm Baseline Cervical Length < 2.8 cm progesterone placebo 22 Investigators N46 (19 Prochieve, 27 Placebo) Fishers Exact Test at <32 weeks*: (p 0.014) The Kaplan-Meier method was used for calculation; (Wilcoxon P 0.043). DeFranco et al, Ultrasound Obstet Gynecol. 2007; 30: 697-705. 15 p0.016 p0.077 p0.16 DeFranco et al, Ultrasound Obstet Gynecol. 2007; 30: 697-705. 16 p0.013 p0.026 p0.05 DeFranco et al, Ultrasound Obstet Gynecol. 2007; 30: 697-705. 17 }Common interventions (bed rest, tocolytics, antibiotics, and cervical cerclage) have proven to be of little or no benefit1,2 }PROCHIEVE is the most promising treatment to reduce PTB and improve infant outcomes in women with a short cervix }PROCHIEVE 8% progesterone vaginal gel has a long history of safety and convenience 1 Nicolaides et al,The Lancet. 2004; 363:1849-1853. 2 Smith et al,Eur J Obstet Gynecol Reprod Biol. 2009; 142:3-11. 18 }Phase III clinical trial with PROCHIEVE 8% ◦Double-blind, placebo controlled ◦Enrolled 465 pregnant women with cervical length 1.0-2.0cm ◦40+ centers (US & abroad) ◦Primary endpoint: a reduction in preterm births at≤32 6/7 weeks vs. placebo ◦Improved infant outcomes important secondary endpoint }NIH co-sponsor ◦Validates science and design of trial 19 }Enrollment complete June 2010 }Last infant is bornQ4 2010 }Report study outcomesAround Y/E 2010 }File with FDA*2011 }FDA decision*2011/2012** *Assuming positive outcome **PDUFA limits review time to 10 months; could shorten to 6 months if granted priority review 20 21 }Solid track record in development of women’s health products: ◦Bioadhesive products ◦Vaginal delivery systems }Unique expertise in clinical development in PTB }Proven ability to design and successfully manage complex global development projects, including collaboration with NIH }Expertise in utilizing technology platform in multiple therapeutic areas 22 }Progesterone delivery (2013)* }Progressive hydration for extended release (2019) }First Uterine Pass Effect (2018) }pH buffering to prevent preterm labor (2018) }Treatment of endometriosis/infertility with β-adrenergic agonists (2020) }Carbamide peroxide for bacterial vaginosis (2022) }Local anesthetic for chronic pelvic pain (2022) pending }Extended release ionic treating agents (2023) pending }Progesterone for treatment of preterm (2028) pending* *Progesterone-specific patents were transferred to Watson following the close of the Watson Transactions 23 Polycarbophil: hydrogen bonding with the cell surface Active entrapped in the cross-linked polymer polycarbophil Bioadhesive gel, tabletor system with active Adheres to mucosal surface Discharged upon normal cell turnover: Oral mucosa up to 24 hours Vaginal epithelium 72+ hours Subcutaneous tissue Results in drug delivery directly to the endometrium with minimal systemic levels CRINONE® 8% (progesterone gel) (90 mg) IM progesterone (50 mg) Cicinelli E et al. Obstet Gynecol. 2000; 95: 403-406. 25 Product Indication Clinical Stage Market Opportunity Crinone/Prochieve 8% Vaginal Gel Reduce risk of preterm birth in women with a short cervix in mid -pregnancy Pivotal Phase III $1.7 billion (US) Crinone/Prochieve 8% Next generation Lifecycle management program: ART (Infertility) Phase I underway $300+ million (US) Crinone/Prochieve 8% Next generation Lifecycle management program: Preterm Birth Phase I underway $1.7 billion (US) COL-2401 Vaginal Tablet Treatment and prevention of bacterial vaginosis (BV) Preclinical work in-process $200+ million (US) COL-1777 Vaginal delivery Fibroid reduction Phase I work underway $1.2 billion (US) COL-1077 Vaginal Gel Treatment of chronic pelvic pain (CPP) Pilot clinical work complete $1.5 billion (US) 26 }Most common bacterial infection for women of childbearing years ◦7.4 million new cases annually (US est.) }Involves an imbalance in the vaginal bacterial ecosystem, such that natural flora are diminished }Current treatments: antibiotics given orally or intravaginally ◦Significant side effects from oral forms ◦Patients report greater satisfaction with intravaginal forms }Risk factor for preterm birth }High recurrence rate 27 }Facilitates restoration of normal, protective bacteria }Maintains normal pH to prevent growth of harmful bacteria }Vaginally administered }Natural bacteriostatic agent }$200+ million US market opportunity }Patent protection to 2022 28 }Symptoms include excessive vaginal bleeding, pelvic pressure and anemia ◦Increased risk of infertility and pregnancy complications }Affects 30 million women (up to 20%) in US }Most common indication for hysterectomy }Health care costs >$2 billion in 1997 for surgical management of uterine fibroids }$1.2 billion market opportunity 29 }Current treatment options ◦Medications such as GnRH agonists Side effects: menopausal symptoms & bone loss Short-term therapy only ◦Surgical hysterectomy or myomectomy Hysterectomy not an option for women who want to preserve childbearing capacity }COL-1777 could ◦Avoid menopausal side effects caused by GnRH agonists ◦Avoid costs and side effects of surgery ◦Preserve childbearing ability }Patent protection to 2019 30 31 *2008 net revenues include $2.9 million in previously deferred revenue for STRIANT licensing fees from Ardana as a results of its bankruptcy in Q2 2008. 32 •A modest 12% increase in product sales to $17 million would match the 2009 product contribution margin •The above excludes Merck Serono revenues, which contributed another $9 million in revenues and $6 million in contribution margin in 2009 33 }Strong cash balance; debt free }Ongoing royalty revenues from Watson & Merck Serono }STRIANT sales }Potential milestone payments }Significantly lower operating expenses }Cash burn rate ~ $1 million/quarter through YE 2010 }With successful PREGNANT Study outcome CBRX will be cash flow & earnings positive on an annual basis from that point forward 34 Investor Relations Contacts Larry Gyenes Chief Financial Officer, Columbia Laboratories, Inc. Seth Lewis Vice President, The Trout Group T: (973) 486-8860 T: (646) 378-2952 lgyenes@columbialabs.com slewis@troutgroup.com www.columbialabs.com www.cbrxir.com
